Citation Nr: 0931411	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-24 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss prior to June 25, 2008.
 
2.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss since June 25, 2008.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to July 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Newark, New Jersey.

The Veteran testified before the undersigned Veterans Law 
Judge in June 2009.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Board finds that additional development is required to 
satisfy VA's obligations under the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 (as amended) and 3.326(a) (2008).   

In his June 2009 hearing, the Veteran testified that his 
hearing had deteriorated during the past twelve months.  VA's 
General Counsel has stated that when a claimant asserts that 
the severity of a disability has increased since the most 
recent rating examination, an additional examination is 
appropriate. VAOPGCPREC 11-95 (April 7, 1995) (while the 
Board is not required to direct a new examination simply 
because of the passage of time, a new examination is 
appropriate when the claimant asserts that the disability in 
question has undergone an increase in severity since the time 
of the last examination).  

Furthermore, while the Veteran's hearing was recently 
evaluated in June 2009, the VA audiology treatment report 
only provided speech recognition scores and did not provide 
the findings of the audiometric examination, as is required 
to evaluate his current hearing loss disability.

Under these circumstances, he should be afforded a VA 
examination for the purpose of determining the current 
severity of his service-connected bilateral hearing loss.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).    

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
from the East Orange VA Medical Center 
for the period from June 2009 to the 
present.  Any negative search result 
should be noted in the record.  

2.  Schedule the Veteran for an 
appropriate audiology examination to 
determine the severity of his bilateral 
hearing loss.  The examiner is directed 
to, in addition to dictating objective 
test results, describe the functional 
effects caused by a hearing disability in 
his or her final report.  Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).

3.  The RO should then readjudicate the 
issues on appeal.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

